— In a proceeding pursuant to CPLR article 78, to review a determination of the respondents, dated May 27, 1986, finding that he violated an institutional rule and imposing a penalty, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Patsalos, J.), dated October 28, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
There was substantial evidence to support the determination that the petitioner violated a State and institutional rule prohibiting the refusal to obey a direct order (see, People ex rel. Vega v Smith, 66 NY2d 130).
Further, since the petitioner never claimed during the administrative proceedings that he had not received a copy of the State rule book, that claim cannot be judicially reviewed (see, Matter of Klapak v Blum, 65 NY2d 670; Matter of Photo Medic Equip. v Suffolk County Dept. of Health Servs., 122 AD2d 882). Mollen, P. J., Bracken, Rubin, Hooper and Spatt, JJ., concur.